             Case 1:19-cv-03833-EGS Document 81 Filed 05/12/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 AUGUST CABRERA, et al.,

                         Plaintiffs,
                                                             Case No. 19-cv-3833-EGS
                  v.

 BLACK & VEATCH SPECIAL PROJECTS                             JURY TRIAL DEMANDED
 CORPORATION, et al.,

                         Defendants.


       UNOPPOSED MOTION REGARDING A FIRST AMENDED COMPLAINT

        Plaintiffs respectfully move the Court to enlarge the time for filing a First Amended

Complaint, and to set a process for discussing other deadlines, as described below. In support of

this request, Plaintiffs state as follows:

        1.       On April 29, 2020, each Defendant in this action moved to dismiss Plaintiffs’

Complaint. See Dkts. 71-78. In support of their various motions to dismiss, Defendants

submitted a total of seven memoranda of law totaling 325 pages.

        2.       If Plaintiffs were to oppose Defendants’ motions, Plaintiffs’ memoranda of points

and authorities in opposition to those motions would be due on May 13, 2020. See Local Civil

Rule 7(b). However, Plaintiffs do not intend to oppose those motions at this time but instead

intend to amend their Complaint under Federal Rule of Civil Procedure 15(a).

        3.       Under Federal Rule of Civil Procedure 15(a)(1)(B), Plaintiffs are permitted to

amend their Complaint once as a matter of course by May 20, 2020. The parties have conferred

and believe that a modest extension of that deadline, with good-faith discussions over additional
            Case 1:19-cv-03833-EGS Document 81 Filed 05/12/20 Page 2 of 3



briefing to follow, will promote judicial economy and serve the convenience of the parties. To

that end, the parties have agreed as follows:

              a.      Plaintiffs’ deadline to file a First Amended Complaint pursuant to Rule

                      15(a)(1)(B) should be extended by 16 days, up to and including June 5, 2020.

              b.      Because Plaintiffs intend to file a First Amended Complaint, they need not

                      oppose or otherwise respond to Defendants’ pending motions to dismiss.

              c.      Upon the filing of a First Amended Complaint, the parties will meet-and-

                      confer in good faith about a proposed schedule for Defendants to move to

                      dismiss or otherwise respond to the First Amended Complaint.

              d.      To the extent that Plaintiffs’ First Amended Complaint asserts claims on

                      behalf of new Plaintiffs, Plaintiffs may comply with Local Rule 5.1(c) by

                      filing under seal a list containing the names and full residential addresses of

                      all new Plaintiffs within 30 days of the filing of the First Amended Complaint.

                      See January 13, 2020 Minute Order (granting similar relief as to Plaintiffs’

                      original Complaint).

       4.          Counsel for Plaintiffs has conferred with counsel for Defendants, who state that

they do not oppose this motion.

       5.          Plaintiffs have attached a Proposed Order consistent with this motion. Because

good cause exists for the requested extension, Plaintiffs respectfully request that the Court enter

that order for the reasons stated above.




                                                    2
         Case 1:19-cv-03833-EGS Document 81 Filed 05/12/20 Page 3 of 3



Dated: May 12, 2020

                                               Respectfully submitted,

                                               /s/ Joshua D. Branson
 Michael J. Gottlieb (D.C. Bar No. 974960)     Joshua D. Branson (D.C. Bar No. 981623)
 Randall Jackson (D.C. Bar No. 490798)         Andrew E. Goldsmith (D.C. Bar No. 1007074)
 Nicholas Reddick*                             Grace W. Knofczynski (D.C. Bar No.
 Willkie Farr & Gallagher LLP                  15000407)
 1875 K Street, N.W.                           Kellogg, Hansen, Todd,
 Washington, DC 20006-1238                       Figel & Frederick, P.L.L.C.
 Tel: (202) 303-1000                           1615 M Street, N.W., Suite 400
 Fax: (202) 303-2000                           Washington, D.C. 20036
 MGottlieb@willkie.com                         Tel: (202) 326-7900
 RJackson@willkie.com                          Fax: (202) 326-7999
 NReddick@willkie.com                          jbranson@kellogghansen.com
                                               agoldsmith@kellogghansen.com
                                               gknofczynski@kellogghansen.com

 Randy D. Singer (D.C.D. Bar No. VA057)†       Ryan R. Sparacino (D.C. Bar No. 493700)
 Rosalyn K. Singer (D.C.D. Bar No. VA063)      Sparacino PLLC
 Kevin A. Hoffman (D.C. Bar No. 1044559)       1920 L Street, NW, Suite 535
 Singer Davis, LLC                             Washington, D.C. 20036
 1209 Laskin Road                              Tel: (202) 629-3530
 Virginia Beach, VA 23451                      ryan.sparacino@sparacinopllc.com
 Tel: (757) 301-9995
 Fax: (757) 233-1084
 randy.singer@singerdavis.law
 rosalyn.singer@singerdavis.law
 kevin.hoffman@singerdavis.law
                                              Counsel for Plaintiffs




   *
      D.C. Bar application pending; California Bar No. 288779. Practicing under the supervision
of members of the D.C. Bar.
    †
      Singer Davis, LLC is co-counsel for the Paresi and Wise Families. See Compl. ¶¶ 1011-
1020, 1239-46. Other counsel represent all Plaintiffs, including the Paresi and Wise Families.


                                               3
